ORDER
Prior Report; 132 N.J. 206, 624 A.2d 564.
The Disciplinary Review Board having filed a report with the Court recommending that WILLIAM J. EWING of MONT-CLAIR, who was admitted to the bar of this State in 1972, and who was suspended from the practice of law for a period of one year by Order of this Court dated May 11,1993, be restored to the practice of law;
And the Disciplinary Review Board further recommending that respondent’s restoration to practice be conditioned on his filing with the Office of Attorney Ethics certified annual audits of the books and records required to be maintained pursuant to Rule 1:21-6 for a period of three years;
And good cause appearing;
It is ORDERED that WILLIAM J. EWING of MONTCLAIR, is hereby restored to the practice of law, effective immediately, and it is further
ORDERED that WILLIAM J. EWING file with the Office of Attorney Ethics, on a schedule to be set by that office, on an annual basis for a period of three years, beginning with calendar *102year 1994, certified audits of the books and records required to be maintained by Rule 1:21-6.